DETAILED ACTION 
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.
 
With regard to the RCE filed 03/23/2021, Claims 1, 12 and 20 are amended. Claims 1-20 are pending. No new matter has been added. 

With respect to the amendment filed on 03/23/2021, see pages 4-6, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of claims are withdrawn. With further search and considerations, Claims 1-20 are allowed. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-20 are allowed. 
Independent Claims 1, 12 and 20 respectively recite the limitations of: accessing MRI image domain data nominally representing one slice of a region of interest (ROI); processing said one slice of accessed MRI image domain data by input to a sensitivity encoding (SENSE) un-aliasing matrix built from predetermined RF signal reception sensitivity maps for multiple RF MR signal receiving coils used to acquire said k-space MRI data, thereby producing SENSE-decoded MRI image domain data for one pass through slice image and for at least one extra slice image as output, the SENSE-decoded MRI image domain data for the at least one extra slice image comprising signal leakage from the one slice to a spatial location of another slice; and determining one or both of inter-slice leakage and in-plane residual aliasing based on content of said at least one extra slice image from the SENSE-decoded MRI image domain data.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Hajnal et al. discloses a conventional image data matrix, in which each pixel represents a modulus of a complex number, each pixel in the image data matrix and the alias image data matrix of the invention is a complex quantity and each pixel in the image data matrix and each pixel in the alias data matrix may  

 However, Hajnal et al., even if combined, fail to teach or suggest accessing MRI image domain data nominally representing one slice of a region of interest (ROI); processing said one slice of accessed MRI image domain data by input to a sensitivity encoding (SENSE) un-aliasing matrix built from predetermined RF signal reception sensitivity maps for multiple RF MR signal receiving coils used to acquire said k-space MRI data, thereby producing SENSE-decoded MRI image domain data for one pass through slice image and for at least one extra slice image as output, the SENSE-decoded MRI image domain data for the at least one extra slice image comprising 


 “Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Zhang, Lianjun, and Gang Liu. "Sensitivity Encoding Reconstruction for MRI with Gridding Algorithm." Journal of Computer and Communications 9.2 (2021): 22-28
Todd, Nick, et al. "Evaluation of 2D multiband EPI imaging for high-resolution, whole-brain, task-based fMRI studies at 3T: Sensitivity and slice leakage artifacts." Neuroimage 124 (2016): 32-42

McNabb, Carolyn Beth, et al. "Inter-slice leakage and intra-slice aliasing in simultaneous multi-slice echo-planar images." Brain Structure and Function 225.3 (2020): 1153-1158

US 20180292487 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Pinalben Patel/Examiner, Art Unit 2661